DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Findling (US 4,630,776).
In regards to claim 1, Findling discloses
A fluid disperser (Fig.5) comprising:
a plate body (112) installed in a channel (interior of manifold 106), having a first wall portion (upper side facing ) in a middle region of a first surface facing an upstream side, and provided with a plurality of holes (134) allowing a fluid to flow in from an upstream side to a downstream side; and
a second wall portion (116) provided on the first surface and having an inner surface (inner side next to hole 136) intersecting with a line extending from the middle region to a circumferential edge of the first surface (Fig.5, since the second wall portion is on the 
In regards to claim 2, Findling discloses that a shape of the second wall portion in cross section parallel to the first surface is a hoop shape about the middle region of the first surface serving as a reference of a center (Fig.5).
In regards to claim 4, Findling discloses a third wall portion (138) provided on a second surface of the plate body on an opposite side of the first surface (Fig.5), and having an inner surface intersecting with a line extending from a middle region to a circumferential edge of the second surface (Fig.5).
In regards to claim 5, Findling discloses that a shape of the third wall portion in cross section parallel to the second surface is a hoop shape about the middle region of the second surface serving as a reference of a center (Fig.5).
In regards to claim 6, Findling discloses that a height of the third wall portion is greater than a height of the second wall portion (Fig.5).
In regards to claim 8, Findling discloses a fourth wall portion (130, 132) provided on the second surface, and having an inner surface intersecting with the line extending from the middle region to the circumferential edge of the second surface (Figs.1 and 5), wherein an outer diameter of the fourth wall portion is smaller than an inner diameter of each of the second wall portion and the third wall portion (Fig.5).
In regards to claim 9, Findling discloses
A fluid dispersing device (Fig.5) comprising:

an opening portion (104) provided in the tubular-shaped portion and allowing a fluid to flow into the channel (Fig.5); and
the fluid disperser according to claim 1 installed in the channel, wherein the first wall portion of the fluid disperser is opposed to an opening of the opening portion (Fig.5), and
the second wall portion of the fluid disperser protrudes toward the inner curved surface (Fig.5).
In regards to claim 10, Findling discloses a perforated plate (110) provided with a plurality of holes (108) allowing the fluid to flow in from the upstream side to the downstream side, the perforated plate being installed parallel to the plate body of the fluid disperser on the downstream side of the fluid disperser in the channel (Fig.5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Findling alone.
In regards to claim 3, Findling does not specifically disclose that a height of the second wall portion is smaller than an opening diameter of the respective holes provided in the plate body.
	However, based on Fig.1 of Findling, some of the holes (such as 28) have a larger diameter than others (34).
Therefore, when there are a finite number of identified, predictable solutions, i.e. a height of the second wall portion is smaller than, equal to or larger than an opening diameter of the respective holes provided in the plate body, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. a height of the second wall portion is smaller than an opening diameter of the respective holes provided in the plate body, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Findling such that a height of the second wall portion is smaller than an opening diameter of the respective holes provided in the plate body, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).
In regards to claim 7, Findling does not disclose in the Fig.5 embodiment that an inner diameter of the third wall portion is equal to or greater than an inner diameter of the second wall portion.

Therefore, when there are a finite number of identified, predictable solutions, i.e. the inner diameter of the third wall portion being less than, equal to or greater than an inner diameter of the second wall portion, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. the inner diameter of the third wall portion being equal to or greater than an inner diameter of the second wall portion, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Findling’s Fig.5 embodiment such that the inner diameter of the third wall portion is equal to or greater than an inner diameter of the second wall portion, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raheena R Malik/Examiner, Art Unit 3763